LING, Superior Judge.
Tbe facts in this case are similar to those shown by the record in the case of J. S. McNeish v. Edward H. Kolb, ante, p. 155, 297 Pac. 860, and, for the reasons set forth in the opinion in that case, the' judgment of the trial court is reversed, with directions to enter judgment for the defendants.
McALISTER, C. J., and ROSS, J., concur.
Judge LOCKWOOD having announce! his disqualification in the above cause, the Honorable DAVID W. LING, Judge of the Superior Court of Greenlee county, was called to sit in his stead.